DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

   JROK, INC., a New York corporation, and JACQUELINE ROGERS,
                             Appellants,

                                     v.

                           JENNIE K. SCAIFE,
                               Appellee.

                               No. 4D18-2141

                            [January 9, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey D. Gillen, Judge; L.T. Case No. 502013CA006994.

   Patrick S. Cousins of Cousins Law APA, West Palm Beach, and
Alterraon Phillips of APLaw, Royal Palm Beach, for appellants.

  Dane E. Leitner and Labeed A. Choudhry of Ward Damon PL, West Palm
Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.